

Exhibit 10.4




TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”) is executed by DaVita Inc.
(“Parent”), on its own behalf and on behalf of its subsidiaries and affiliates
(collectively, "Employer") and LeAnne Zumwalt (the “Employee”) on this 1st day
of October, 2020 (collectively referred to herein as “Parties” and each
individually, a “Party”).
1.Background. The Parties have discussed and reached an agreement on issues
related to Employee’s continued employment, transition, and retirement from the
Employer. The purpose of this Agreement is to describe such agreement between
the Parties.
2.Acknowledgments by Employee. Employee acknowledges that she has thoroughly
read the entire Agreement, and specifically acknowledges the following:
a.
the payments and other good and valuable consideration to be provided to the
Employee under this Agreement are in consideration of, and are sufficient to
support, the promises set forth in this Agreement; and

b.
Employer regards the representations and promises by Employee in this Agreement
as material and that the Employer is relying on such representations and
covenants in entering into this Agreement.

3.Continued Employment and Retirement Date. Employer will continue to employ
Employee through January 31, 2021 (the “Separation Date”), unless (a) Employee
voluntarily chooses to end her employment before the Separation Date or (b)
Employer terminates Employee’s employment for Material Cause (as defined below)
before the Separation Date. Employee’s employment will end on the Separation
Date. Employee will remain fully engaged in her work, will dedicate her full
business time to the Employer and will work diligently to complete all
transition tasks assigned by Javier Rodriguez, Chief Executive Officer, through
the Separation Date.
For purposes of this Agreement, “Material Cause” is defined as (i) conviction of
a felony or plea of no contest to a felony; (ii) any act of fraud or dishonesty
in connection with the performance of Employee’s duties; (iii) repeated failure
or refusal by Employee to follow policies or directives reasonably established
by Mr. Rodriguez or the Board of Directors of Parent (the “Board”); (iv) a
material breach of any agreement with or material policy of Employer; (v) any
gross or willful misconduct or gross negligence by Employee in the performance
of her duties; (vi) egregious conduct by Employee that brings Employer into
public disgrace or disrepute; (vii) an act of unlawful discrimination, including
sexual harassment; (viii) a violation of the duty of loyalty or of any fiduciary
duty to the Employer; or (ix) exclusion or notice of exclusion of Employee from
participating in any federal health care program.


4.Payments and Other Consideration to Employee. Employer will make the following
payments to Employee, subject to the terms described below; provided that
Employee remains employed with Employer through the Separation Date and complies
with the terms of this Agreement:






Transition Agreement - 1



--------------------------------------------------------------------------------




a.    Success Bonus. Employer will pay Employee a Success Bonus equal to
$450,000 if Employee satisfies the Success Bonus Criteria set forth below. The
Success Bonus shall be paid in installments during the twelve (12) month period
following the Separation Date (the “Bonus Period”) in accordance with Employer’s
payroll schedule, subject to Section 18 (Section 409A Compliance) of this
Agreement. The Success Bonus Criteria are as follows, with the determination of
the achievement of such criteria to be determined by the Compensation Committee
of the Board: (i) assisting in the onboarding of Employee’s successor, (ii)
provision of transition and other related services to the Company through the
Separation Date to provide an effective transition of Employee’s
responsibilities to Employee’s successor, including consulting on specified
public policy and legislative initiatives, and (iii) any special projects or
other work assigned by Mr. Rodriguez or his designee.
b.    Reimbursement for Healthcare Coverage. Within 30 days following the
Separation Date, Employer will pay Employee $37,500 for the costs of maintaining
coverage for health benefits at Employee’s current levels of benefits.
c.    No Eligibility for Annual Bonus or Severance Benefits. Employee will not
be eligible for an annual discretionary performance bonus for 2020 under
Parent’s Short-Term Incentive Program or any other bonus program established by
the Employer. In addition, Employee acknowledges that Employee shall not be
eligible for severance benefits from Employer under the DaVita Inc. Severance
Plan for Directors and Above or under any other severance program established by
the Employer. Notwithstanding the foregoing, nothing in this Agreement shall
affect Employee’s rights under the DaVita Retirement Savings Plan (401(k) plan),
the DaVita Deferred Compensation Plan, the DaVita Inc. Rule of 65 Policy, and/or
any outstanding equity awards that are eligible to vest in accordance with their
terms under any Rule of 65 vesting provisions contained in such awards.
d.    Timing of Payments. Employee understands that no payments will be paid to
her under this Agreement until the seven (7) calendar day revocation period
described in the Waiver and Release attached as Exhibit A to this Agreement (the
“Waiver and Release”) has expired without her having revoked the Agreement
and/or the Waiver and Release.
5.Waiver and Release. Promptly following (but not before) the Separation Date
and as a condition to the payments set forth in Section 4 (Payments and Other
Consideration to Employee) of this Agreement, Employee will execute the Waiver
and Release attached to this Agreement as Exhibit A. The Waiver and Release
shall be deemed a part of this Agreement.
6.Protected Rights. Employee understands that nothing contained in this
Agreement including the Waiver and Release prohibits or limits Employee’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission. Employee also understands that this Agreement
including the Waiver and Release does not prohibit or limit Employee’s ability
to communicate with any federal, state or local governmental agency or
commission, or to otherwise participate in any investigation or proceeding that
may be conducted by such an agency or commission, including providing documents
or other information.


Transition Agreement – 2



--------------------------------------------------------------------------------




7.Return of Property. Employee will return to Employer within five (5) business
days of the Separation Date, unless prohibited by any applicable federal, state
or local law or regulation, all Employer-owned property in Employee’s
possession, including, but not limited to, (i) credit cards, (ii) keys and
access cards to Employer buildings or property, (iii) Employer-owned equipment,
(iv) Employer documents, papers, manuals, files, and price lists, and (v) trade
secret and confidential Employer information in paper or electronic form.
Notwithstanding the foregoing, Employer agrees that Employee may keep her
Employer-issued laptop computer after Employer has had an opportunity to remove
all Employer-owned information from it, and Employer shall provide Employee with
support from its internal IT employees to assist in this process for up to 3
months following the Separation Date.
8.Cooperation. In consideration for the payments and agreements set forth
herein, Employee agrees, upon request of the Employer, to cooperate with the
Employer and its subsidiaries and affiliates with reasonable advance notice to
provide information to and assist the Employer, and its subsidiaries and
affiliates in the investigation, defense, or prosecution of any suspected claim
against or by the Employer or any of Employer’s directors, subsidiaries,
divisions and affiliates, whether direct or indirect, its and their joint
ventures and joint venturers (including each of their respective directors,
officers, employees, shareholders, members, partners and agents, past, present,
and future), and each of its and their respective successors and assigns. Such
assistance will include, but is not limited to, participating in interviews with
representatives of the Employer, attending, as a witness, depositions, trials,
or other similar proceedings without requiring a subpoena, and producing and/or
providing any documents or names of other persons with relevant information.
Employee further agrees that she will provide full, complete and truthful
information and testimony in all interviews, meetings, and/or testimony.
Employee understands that Employer will reimburse the Employee for reasonable
out-of-pocket expenses incurred as a result of such cooperation. Employee will
act in good faith to furnish the information and cooperation required by this
Section 8 (Cooperation) and the Employer will act in good faith so that the
requirement to furnish such information and cooperation does not create a
hardship for the Employee.
9.Exit Interview. Employee agrees to fill out Employer’s form Compliance
Questionnaire, and to be available to participate in an exit interview with the
Employer’s Corporate Compliance Department or its designee if Employee is asked
by Employer to do so. In the event an interview is desired, at the sole
discretion of the Employer, the Employer will contact the Employee to establish
a mutually agreeable time for the interview.
10.Compliance Concerns. Employee acknowledges that she has fulfilled her
obligation to raise any and all compliance concerns while employed with
Employer, that she will continue to fulfill that obligation through the
Separation Date, and that she is not currently aware of any compliance-related
issues that she has not previously raised with the Employer. If Employee becomes
aware of such an issue on or before the Separation Date, Employee acknowledges
her obligation to raise the concern(s) immediately.
11.Non-Disparagement. Employee agrees that she will not disparage Employer or
any of its agents, employees, or affiliated physicians in any fashion. Employer
agrees that its employees currently in a position of Senior Vice President or
higher will not disparage Employee in any fashion.


Transition Agreement – 3



--------------------------------------------------------------------------------




12.No Wrongdoing. Employer denies any wrongdoing or unlawful actions and/or
liability whatsoever and specifically disclaims any liability on the part of
itself or any past or present officer, manager, agent, employee or
representative.
13.Entire Agreement. This Agreement supersedes and replaces all prior
negotiations and all prior agreements, proposed or otherwise, whether oral or
written, concerning Employee’s transition and separation from employment, with
the exception of any agreements related to confidentiality, noncompetition,
nonsolicitation and/or intellectual property, which shall remain in full force
and effect in accordance with their terms. Any representation, promise, or
agreement concerning the subject matter herein not specifically included in this
Agreement will not be binding upon or enforceable against any Party, as this is
intended to be a fully integrated document.
14.Severability. If any provision of this Agreement will be held invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provision hereof, and this Agreement will be construed and enforced as if such
provision had not been included.
15.Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Photographic, electronic or facsimile copies of
such signed counterparts may be used in lieu of the originals for any purpose.
16.Governing Law. This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the State of Colorado (without regard to
principles of conflicts of laws).
17.Withholdings and Deductions. All payments and benefits under this Agreement
are subject to withholding of all applicable taxes and other authorized
deductions.
18.Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted and construed consistently with such
intent. The payments to Employee pursuant to this Agreement are also intended to
be exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment. Notwithstanding any other provision in this Agreement, if
Employee is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Employee’s separation from service (within the meaning of Section
409A of the Code), then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Employee’s separation
from service and (iii) under the terms of this Agreement would be payable prior
to the date that is six months after Employee’s separation from service, such
payment shall not be made to Employee until the earlier of the date that is six
months after Employee’s separation from service or Employee’s death and will be
accumulated and paid on the first day of the seventh month following the date of
separation from service.




Transition Agreement – 4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by a
duly authorized officer of the Employer, and the Employee has executed this
Agreement as of the day and year first above written.


EMPLOYEE
 
 
By:
/s/ LeAnne Zumwalt
 
LeAnne Zumwalt
 
 

        
EMPLOYER/DAVITA INC.
 
 
By:
/s/ Javier Rodriguez
 
Javier Rodriguez
 
Chief Executive Officer





Approved as to form:


By:
/s/ Caitlin Moughon
 
Caitlin Moughon
 
VP, Associate General Counsel





Transition Agreement – 5



--------------------------------------------------------------------------------




EXHIBIT A – WAIVER AND RELEASE
This Waiver and Release Agreement (“Waiver and Release”) is executed by LeAnne
Zumwalt (“Employee”) on this ____ day of _____________, 2021.
1.Background. Employee was employed by DaVita Inc. and/or its subsidiaries and
affiliates (collectively, the “Employer”). Employee and Employer entered into a
Transition Agreement (“Agreement”) dated October 1, 2020. Under the terms of the
Agreement, Employee agreed to execute this Waiver and Release promptly following
the end of her employment.
2.Waiver and Release. Employee, on behalf of herself and her heirs, executors,
administrators, family members, attorneys and assigns, hereby waives, releases
and forever discharges Employer, together with Employer’s directors,
subsidiaries, divisions and affiliates, whether direct or indirect, its and
their joint ventures and joint venturers (including each of their respective
directors, officers, employees, shareholders, members, partners and agents,
past, present, and future), and each of its and their respective successors and
assigns (hereinafter collectively referred to as “Releasees”), from any and all
known or unknown actions, causes of action, suits, complaints, contracts
(whether oral or written, express or implied from any source), promises and
liabilities of any kind, in law or equity, that Employee now has, or has ever
had against the Releasees as of and including the date of execution of this
Waiver and Release, including, but not limited to:
a.
claims, actions, causes of action or liabilities arising under Title VII of the
Civil Rights Act, as amended, the Age Discrimination in Employment Act, as
amended, the Equal Pay Act, the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act, as amended, the Americans with Disabilities
Act, as amended, Section 1981 of the Civil Rights Act, the 1991 Civil Rights
Act, the Family and Medical Leave Act, as amended, and/or any other federal,
state, municipal or local employment discrimination statutes or ordinances
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or

b.
claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or

c.
future causes of action under the federal false claims act and/or any state
false claims act relating in any manner to information learned while employed
with Employer; and/or

d.
any other claim whatsoever including, but not limited to, claims for severance
pay, sick pay, unpaid wages, unpaid bonuses, unpaid paid time off, claims based
upon breach of contract, breach of the covenant of good faith and fair dealing,
wrongful termination, defamation, interference with contract, intentional and/or
negligent infliction of emotional distress, fraud, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/



Transition Agreement – 6



--------------------------------------------------------------------------------




or any other common law, statutory or other claim whatsoever arising out of or
relating to her employment with and/or separation from employment with the
Employer and/or any of the other Releasees, but excluding any claims which by
law Employee cannot waive, including claims for indemnification, unemployment
and workers compensation, and any claim that the Employer has failed to make any
payments or to provide any of the payments or benefits described in the
Agreement.
3.Waiver of Reinstatement Rights. To the extent permitted by law, Employee
further waives, releases, and discharges Releasees from any reinstatement rights
which Employee has or could have.
4.Remedies if Employee Breaches Agreement and/or Waiver and Release. Employee
further acknowledges and agrees that if she breaches the provisions of the
Agreement and/or the Waiver and Release, then, to the fullest extent permitted
by law, (a) the Employer will be entitled to apply for and receive an injunction
to restrain any violation of the Agreement and/or the Waiver and Release, (b)
the Employer will not be obligated to make any additional payments or provide
any additional benefits under the Agreement, (c) Employee will be obligated to
pay to the Employer its costs and expenses in enforcing the Agreement and/or
Waiver and Release and defending against such lawsuit (including court costs,
expenses and reasonable legal fees) if Employer is the prevailing party, and (d)
as an alternative to (c), at the Employer’s option, Employee will be obligated
upon demand to repay to the Employer all of the amounts paid to Employee under
the Agreement.
5.Representations and Warranties of Employee. Employee expressly represents and
warrants that she is the sole owner of the actual or alleged claims, demands,
rights, causes of action, and other matters that are released by Employee herein
(including the Waiver and Release); that the same have not been transferred or
assigned or caused to be transferred or assigned to any other person, firm,
corporation or other legal entity; and that Employee has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein. Employee further represents and warrants that she is unaware
of any lien that has been noticed or filed and that would attach to any payment
or benefit to be made or given by the Employer pursuant to the Agreement.
Employee agrees to indemnify the Releasees, including payment of any attorneys’
fees and costs, and hold the Releasees harmless from and against any and all
damages which may be suffered by them in the event that any of the foregoing
representations and warranties are untrue in whole or part, and any and all
claims based on or arising from any such assignment or transfer, or any
attempted assignment or transfer, of any matters released herein.
6.Release of Known and Unknown Claims and Claims Under Age Discrimination in
Employment Act. Employee understands that this Waiver and Release includes a
release of all known and unknown claims, including claims under the federal Age
Discrimination in Employment Act. Employee acknowledges that this Waiver and
Release does not waive any right or claim that she may have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, that arises after the date of execution of this Agreement, with
the understanding that any claim that Employee may have based upon her


Transition Agreement – 7



--------------------------------------------------------------------------------




separation from employment with the Employer has arisen prior to the execution
of this Waiver and Release.
7.Knowing and Voluntary Waiver. Employee further acknowledges and agrees that
she has carefully read and fully understands all of the provisions of this
Waiver and Release and that she has been and hereby is advised to and/or has
obtained representation by counsel in connection with her execution of this
Waiver and Release. Employee has freely, knowingly and voluntarily elected to
execute this Waiver and Release, in exchange for due consideration, by signing
below.
8.Protected Rights. Employee understands that nothing contained in this Waiver
and Release prohibits or limits Employee’s ability to file a charge or complaint
with any federal, state or local governmental agency or commission. Employee
also understands that this Agreement does not prohibit or limit Employee’s
ability to communicate with any federal, state or local governmental agency or
commission, or to otherwise participate in any investigation or proceeding that
may be conducted by such an agency or commission, including providing documents
or other information.
9.Time to Consider Waiver and Release; Revocation. Employee acknowledges that
she has had at least twenty-one (21) calendar days after the receipt of this
Waiver and Release to consider signing this Waiver and Release, and that she may
voluntarily choose to waive this 21-day period. In addition, Employee has seven
(7) calendar days after signing this Waiver and Release to revoke it, in which
case this Waiver and Release and the Agreement will be null and void. Any such
revocation must be in writing and be submitted to Caitlin Moughon, VP, Associate
General Counsel, [redacted], within such seven (7)-day period. Employee
understands that if she signs this Waiver and Release and does not revoke this
Waiver and Release within seven (7) calendar days after signing, this Waiver and
Release will become fully effective and enforceable. Employee also understands
that no payments (other than the payment of accrued base salary, unused vacation
and reimbursable expenses) will be paid to her under the Agreement until the
seven (7) calendar day revocation period has expired without her having revoked
this Waiver and Release.
EXECUTED this ______ day of __________________, 2021.


_                                                    LeAnne Zumwalt






Transition Agreement – 8

